Opinion
issued March 1, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B11-00531-CV
 

 
ELIZABETH AKINRIN, Appellant
 
V.
 
FEDERAL NATIONAL MORTGAGE ASSOCIATION
A/K/A FANNIE MAE, Appellee
 

 
On Appeal from the County Court
at Law No. 2
Fort Bend County, Texas
Trial Court Cause No. 11CCV044543
 

 
MEMORANDUM
OPINION




Appellant Elizabeth Akinrin has failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.